F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JAN 27 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

WILLIAM LORD PUNCHARD, King,
Royal Democratic State of Continental
Africa Government (Edmound Right,
Royal Consul; Michel Contreres,
Royal Consul),

          Plaintiff - Appellant,

v.
                                                       No. 02-2275
STATE OF NEW MEXICO; GARRY                    D.C. No. CIV-02-780 BB/KBM
JOHNSON, Governor; 2ND                              (D. New Mexico)
JUDICIAL DISTRICT COURT OF
NEW MEXICO; 12TH JUDICIAL
DISTRICT COURT OF NEW
MEXICO; NEW MEXICO STATE
CORRECTIONS DEPARTMENT;
DEMING CITY MAGISTRATE
COURT,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      William Punchard, proceeding pro se, appeals the district court’s dismissal

of his action for lack of federal jurisdiction. In his filings before the district

court, Punchard alleged that he is the head-of-state of a non-existent country and

that two diplomats employed by his “country” are being illegally incarcerated in

New Mexico state prison; Punchard requested habeas relief on behalf of these two

individuals. Punchard further alleged that he was being harassed by the Deming,

New Mexico “City Magistrate Court,” which is allegedly mailing “Harassing

Court Summons” to his “Royal Embassy.” In dismissing this action, the district

court concluded that Punchard’s allegations were so fanciful and delusional that

they failed to invoke the court’s federal question jurisdiction.

      This court has thoroughly reviewed all of the numerous documents filed by

Punchard in this appeal and has reviewed de novo the district court’s order of

dismissal and the entire record on appeal. That review demonstrates that the

district court’s resolution of the case was substantially correct. Accordingly, this




                                           -2-
court AFFIRMS for substantially those reasons set out in the district court’s

order of dismissal dated September 3, 2002. All pending motions are hereby

DENIED.

                                      ENTERED FOR THE COURT



                                      PER CURIAM




                                        -3-